IRWIN, Vice Chief Justice,
dissenting.
In my opinion there is no statutory or constitutional authority for this Court to issue the writ in the case at bar. I therefore respectfully dissent to assuming jurisdiction and also dissent to the reasons set forth in the majority opinion for granting the writ.
The record discloses that in October, 1978, the trial court, after hearing, entered an order modifying the custodial provisions of the New Mexico divorce decree. Petitioner made no attempt to perfect an appeal and the October order became final. Petitioner now requests that this Court assume original jurisdiction and issue a writ commanding the district judge to desist and refrain from enforcing the order and also requests this Court to declare the order void.
Assuming arguendo that as a matter of comity the trial court erroneously exercised jurisdiction1 and its order would have been reversed on appeal, this does not constitute a legal basis for this Court to assume original jurisdiction and declare void the trial court’s unappealed and final order.
If the trial court’s order is subject to vacation or modification, exclusive jurisdiction for such proceeding is in the district court under 12 O.S.1971, §§ 1031-1038, unless the trial court’s order is void on the face of the judgment roll. If the trial court’s order is void on the face of the judgment roll, this Court would have original jurisdiction to grant relief from such judgment under proper circumstances. The proper circumstances are not presented in the case at bar.
For a judgment to be void on the face of the record it must appear on the face of the judgment roll or record that the court rendering the judgment lacked (1) jurisdiction over the parties, (2) jurisdiction over the subject matter, or (3) jurisdictional power to render the judgment. A judgment is not void on the face of the record if extrinsic evidence is necessary to establish the invalidity. Scoufos v. Fuller, Okl., 280 P.2d 720 (1954).
In Barton v. Alpine Investments, Okl., 596 P.2d 532 (1979), which involved an appeal, we said
“Alpine seeks to vacate the judgment under the provision in (12 O.S.1971) § 1038 that (a) void judgment may be vacated at any time, on motion of [the] party, or any person affected thereby’. A judgment is not void in the legal sense for want of jurisdiction unless the lack of jurisdiction appears in the record.”
One of the cases cited to support the above statement is Farmers’ Union Co-operatives Royalty Company v. Woodward, Okl., 515 P.2d 1381 (1973), which also involved an appeal, and we said
“Because this is a collateral attack on a decree, the Court’s inquiry may not extend beyond the judgment roll in the 1949 action. Collingsworth v. Hutchison, 185 Okl. 101, 90 P.2d 416, 418 (1939). Thus, unless the judgment roll affirmatively *98discloses lack of jurisdiction, the judgment is not void on its face.”
Unless the judgment roll in the case at bar affirmatively discloses lack of jurisdiction in the trial court, every fact not negatived on the face of the judgment roll must be presumed to support the trial court’s judgment in the case at bar. Bomford v. Socony Mobil Oil Co., Okl., 440 P.2d 713 (1968).
The majority opinion holds that the judgment of the trial court modifying custody is void on its face because the trial court did not make a finding that the welfare of the child was in jeopardy or that there existed some other unusual circumstance.
A general judgment of the trial court is deemed to include special findings on any and all issues necessary to sustain the judgment. And, the finality of a judicial decision depends upon the jurisdiction of the court and the existence of the power to make the decision rather than the correctness of the decision rendered. Citizens State Bank of Hugo v. Hall, Okl., 413 P.2d 513 (1966); and Cunnius v. Fields, Okl., 449 P.2d 703 (1969). The judgment is not void on its face.
In my opinion, when the application for modification of the custodial provisions of the divorce decree was filed in the case at bar, it was not necessary for the welfare of the child to be in jeopardy or some other unusual circumstance be shown to exist before the trial court had jurisdiction to modify custody. Although the welfare of the child was a determining factor in reference to the trial court assuming jurisdiction, the welfare of the child was immaterial in reference to the trial court’s jurisdiction. Under the facts presented, the trial court had jurisdiction whether the child’s welfare was or was not in jeopardy.
In Clampitt v. Johnson, Okl., 359 P.2d 588 (1961) we held:
“As a matter of comity, if a court of a sister state enters a valid and binding order or judgment concerning the custody of a child, and the child is brought into this state in derogation of such order or judgment, the courts of this state should not assume or exercise jurisdiction to re-litigate the question of custody, unless the welfare of the child is in jeopardy or some other unusual circumstance exists.”
In Clampitt we said the determining factor was not whether the district court had jurisdiction as a matter of law but whether the district court should assume or exercise jurisdiction as a matter of comity.
In Greenhouse v. Hargrave, Okl., 509 P.2d 1360 (1973) we said:
“The doctrine of ‘comity’ between courts stands for the premise that one court should defer action on causes properly within its jurisdiction until courts of another sovereignty with concurrent powers and already cognizant of the litigation, have had opportunity to pass upon the matter. Darr v. Burford, 339 U.S. 200, 70 S.Ct. 587, 94 L.Ed. 761 (1950).
“Under the doctrine of comity, a court should ordinarily decline to entertain jurisdiction of a matter where there is an action already pending in a convenient and competent forum of a sister state to which the parties may apply, and where exercise of jurisdiction by the second court might lead to confusion and conflicting orders. Moody v. Branson, 192 Okl. 327, 136 P.2d 925, 926 (1943).
“Judicial comity is not a rule of law, but one of practical convenience and expediency. It is based on the theory that when a court has jurisdiction, its jurisdiction will not be interfered with during the continuance of its jurisdiction by another court of a foreign jurisdiction, unless it is desirable that one give way to the other. Clampitt v. Johnson, 359 P.2d 588, 592 (Okl.1961).”
In Greenhouse we also said the determining factor was not whether the district court had jurisdiction as a matter of law but whether it should assume or exercise jurisdiction as a matter of comity.
In the case at bar the issue presented to the trial court was not whether it had jurisdiction as a matter of law, but whether it should exercise jurisdiction as a matter of comity. The trial court determined it *99should exercise jurisdiction, entered its order modifying custody, and that order has become final. If the trial court was in error, petitioner should have appealed.
I respectfully dissent. I am authorized to state that LAVENDER, C. J., and HAR-GRAVE and OPALA, JJ., concur in the views herein expressed.

. This has reference to exercising jurisdiction when it was not shown that the welfare of the child was in jeopardy or there existed other unusual circumstance as distinguished from exercising jurisdiction when there was no jurisdiction.